 1

 2

 3

 4

 5

 6

 7

 8

 9

10
                                     UNITED STATES DISTRICT COURT
11
                                EASTERN DISTRICT OF CALIFORNIA
12

13
      SHALEY RENEE REAGAN,                         Case No. 1:19-cv-01417-AWI-EPG
14
                        Plaintiff,                 ORDER APPROVING STIPULATION TO FILE
15                                                 AMENDED COMPLAINT
             v.
16                                                 (ECF NO. 9)
      JACKSON NATIONAL LIFE
17    INSURANCE COMPANY,

18                      Defendants.

19          On January 14, 2020, the parties filed a stipulation that Shaley Renee Reagan be permitted

20   leave to amend to file a First Amended Complaint adding (1) Jackson National Life Distributors,

21   LLC, and (2) Dana Baik as Defendants. The Court has reviewed the stipulation and finds good

22   cause to approve same. Accordingly, IT IS ORDERED that Plaintiff Shaley Renee Reagan is

23   granted leave of Court to file a First Amended Complaint adding (1) Jackson National Life

24   Distributors, LLC and (2) Dana Baik as Defendants.
     IT IS SO ORDERED.
25

26      Dated:    January 15, 2020                           /s/
                                                     UNITED STATES MAGISTRATE JUDGE
27

28
                                                     1
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
     2
